MILORD & ASSOCIATES, PC

10517 West Pico Boulevard
Los Angeles, CA 90064

(310) 226-7878

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-05023-SMB Document7 Filed 08/23/19 Page 1 of 4

Milord A. Keshishian, SBN 197835
milord@milordlaw.com

MILO & ASSOCIATES, P.C.
10517 West Pico Boulevard

Los ZnS, California 90064

Tel: (3 na 6-7878
310) 226-7879

Fax:
Attorneys for Plaintiff
PACIFIC LOGISTICS CORP

 

FILED y
RECEIVED ___ COPY

AUG 2 3 2019 [

"LODGED |

|

TFHCT GOURT

GLERK U S DISTRICT 4
STHIGT GF ARIZONA

gece = aie

 

SSS

SEALED

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

PACIFIC LOGISTICS CORP, a California
corporation,

Plaintiff,
VS.

PACIFIC LOGISTICS PRIORITY MAIL, a
business entity form unknown; JOHN DOE,
said name being fictitious and unknown;
DOES 2 through 10; and ROE
CORPORATIONS 2 through 10,

Defendants.

 

 

CASE NO. CV-19-05023-PHX-SMB

DECLARATION OF ERIC
HOCKERSMITH IN SUPPORT OF
PACIFIC LOGISTICS CORP’S EX
PARTE MOTION FOR TEMPORARY
RESTRAINING ORDER AND
PRELIMINARY INJUNCTION, AND
EX PARTE MOTION FOR EARLY
DISCOVERY

 

 

 

DECLARATION OF ERIC HOCKERSMITH IN SUPPORT OF PACIFIC LOGISTICS CORP’S EX PARTE
MOTION FOR TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION, AND EX PARTE
MOTION FOR EARLY DISCOVERY

 
MILORD & ASSOCIATES, PC
10517 West Pico Boulevard
Los Angeles, CA 90064
(310) 226-7878

10
11
1.2
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-05023-SMB Document7 Filed 08/23/19 Page 2 of 4

DECLARATION OF ERIC HOCKERSMITH

I, Eric Hockersmith, hereby swear and affirm pursuant to 28 U.S.C. §1746 upon
direct personal knowledge that the following is true and correct:

l. Iam the Chief Operating Officer at Pacific Logistics Corp (“PLC”), a
California corporation. I have been employed full-time with PLC for over 11 years and I
have held the Chief Operating Officer position for the past 11 months.

2. I have personal knowledge of the facts stated herein unless otherwise
indicated.

3. PLC is a world renowned high quality shipping and freight services
company with commended customer service.

4. For over twenty years, PLC has used Pacific Logistics™ and Pacific
Logistics Corp™ as marks, including on their website, advertising, business cards, as part
of their www.pacific-logistics.com domain name, and even on their office building and

vehicles as shown below:

  

5. PLC has developed its great reputation and continuously and exclusively
used the Pacific Logistics Corp™, PLC PACIFIC LOGISTICS® plus design, and PLC®
marks (collectively the “Pacific Logistics Marks”) in the shipping and freight industries.

6. On November 20, 2012, PLC was issued the now federally incontestable

-|-
DECLARATION OF ERIC HOCKERSMITH IN SUPPORT OF PACIFIC LOGISTICS CORP’S EX PARTE

MOTION FOR TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION, AND EX PARTE
MOTION FOR EARLY DISCOVERY

 

 

 
MILORD & ASSOCIATES, PC

10517 West Pico Boulevard
Los Angeles, CA 90064

(310) 226-7878

10
11
12
13
14
15
16
17
18
19
20
2d
22
23
24
25
26
27
28

 

 

Case 2:19-cv-05023-SMB Document7 Filed 08/23/19 Page 3 of 4

trademark registration for PLC PACIFIC LOGISTICS CORP plus design mark
(Registration No. 4,245,361) registered in connection with services in International Class
39, namely: “Freight transportation by truck, rail, air and ship; Freight transportation
consultation in the field of freight transportation by truck, rail, air and ship; Supply chain
logistics and reverse logistics services, namely, storage, transportation and delivery of
goods for others by truck, rail, air and ship.” Attached as EXHIBIT A to the Appendix
of Exhibits is a true and correct copy of the PLC PACIFIC LOGISTICS CORP plus
design trademark registration certificate.

7. On November 20, 2012, PLC was issued the owns federally incontestable
trademark registrations for the PLC word mark (Registration No. 4,245,364) registered in
connection with services in International Class 39, namely: “Freight transportation by
truck, rail, air and ship; Freight transportation consultation in the field of freight
transportation by truck, rail, air and ship; Supply chain logistics and reverse logistics
services, namely, storage, transportation and delivery of goods for others by truck, rail,
air and ship.” Attached as EXHIBIT B to the Appendix of Exhibits is a true and correct
copy of the PLC trademark registration certificate.

8. PLC also uses its marks on its website and in its www.pacific-logistics.com
domain. Attached as EXHIBIT C to the Appendix of Exhibits is a true and correct
screenshot of the www.pacific-logistics.com website.

9. PLC incorporated in 1999 and to date had sales in the hundreds of millions
of dollars.

10. Onor about August 7, 2019, PLC received an email from an actually
confused consumer, Ms. Catherine Gallagher, to the info@pacific-logistics.com email
address. I reviewed the email and noted that Ms. Gallagher, mistakenly believed that
PLC and Pacific Logistics Priority Mail were the same entity. Ms. Gallagher’s email
inquired about her package’s delivery status since she paid Defendants’ insurance fees
and she attached a screenshot of Defendants’ invoice. I then forwarded the email to
PLC’s counsel, Milord A Keshishian, for further action. Attached as EXHIBIT L to the

-2-
DECLARATION OF ERIC HOCKERSMITH IN SUPPORT OF PACIFIC LOGISTICS CORP’S EX PARTE

MOTION FOR TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION, AND EX PARTE
MOTION FOR EARLY DISCOVERY

 
MILORD & ASSOCIATES, PC

10517 West Pico Boulevard

Los Angeles, CA 90064

(310) 226-7878

me W NO fF

on

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-05023-SMB Document7 Filed 08/23/19 Page 4 of 4

Appendix of Exhibits is a true and correct copy of said email.

11. Prior to August 7, 2019 communication, PLC never interacted with Ms.
Gallagher and she was never one of its customers.

12. Prior to Ms. Gallagher’s contact on August 7, 2019, PLC was not aware of

Defendants’ fraudulent operations.

I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct and that this was executed on the 20th day of

EritHocketsmith

August, 2019 at Pico Rivera, California.

-3-
DECLARATION OF ERIC HOCKERSMITH IN SUPPORT OF PACIFIC LOGISTICS CORP’S EX PARTE
MOTION FOR TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION, AND EX PARTE
MOTION FOR EARLY DISCOVERY

 

 
